     Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                CaseNo .. 19-60198-CR-UNGARO/HUNT(S)

        UNITED STATES OF AMERICA,

        vs.

        JERMAINE WILLIAMS,

               DEFENDANT.
        --------------I
                                             PLEA AGREEMENT

               The United States Attorney's Office for the Southern District of Florida ("this Office")

        and JERMAINE WILLIAMS ("Defendant") enter into the following agreement:

               1.      Defendant agrees to plead guilty to Count 2 of this Superseding Indictment.

        Count 2 charges Defendant with Possession of a Firearm in Furtherance of a Drug Trafficking

        Crime, in violation of Title 18 United States Code, Section 924(c)(l)(A).

               2.     The United States agrees to dismiss Count 1, which charges the Defendant with

        Possession of a Firearm by a Convicted Felon, in violation of Title 18 United States Code,
                                 I




        Section 922(g)(l) and 924(e)(l).

               3.     Defendant is aware that the sentence wi11 be imposed by the Court after

        considering the advisory Federal Sentencing Guidelines and Policy Statements (the "Sentencing

        Guidelines"). Defendant acknowledges and understands that the Court will compute an advisory

        sentence under the Sentencing Guidelines and that the applicable guidelines will be determined

        by the Court relying in part on the results of a pre-sentence investigation by the Court's

        probation office, which investigation will commence after the guilty plea has been entered.

        Defendant is also aware that, under certain circumstances, the Court may depart from the




4!
      Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 2 of 6




         advisory Sentencing Guidelines range that it has computed, and may raise or lower that advisory

         sentence under the Sentencing Guidelines. Defendant is further aware and understands that the

         Court is required to consider the advisory guideline range determined under the Sentencing

         Guidelines, but is not bound to impose a sentence within that advisory range; the Court is

         permitted to tailor the ultimate sentence in light of other statutory concerns, and such sentence

         may be either more severe or less severe than the Sentencing Guidelines advisory range.

         Knowing these facts, Defendant understands and acknowledges that the Court has the authority

         to impose any sentence within and up to the statutory maximum authorized by law for the

         offense identified in paragraph 1 and that Defendant may not withdraw the plea solely as a result

         of the sentence imposed.

                4.      Defendant also understands and acknowledges that, as to Count 2, the Court may

         impose a statutory maximum term of up to life in prison, followed by a term of up to 5 years' of

         supervised release. Defendant also understands and acknowledges that, as to Count 2, the Court

         must impose a statutory mandatory minimum of 5 years' imprisonment. In addition to a term of

         imprisonment and supervised release, the Court may impose a fine ofup to $250,000.

                5.      Defendant further understands and acknowledges that, in addition to any sentence

         imposed under paragraph 4 of this agreement, a special assessment will be imposed on the

         Defendant in the amount of $100 upon conviction of Count 2. Defendant agrees that any special

         assessment imposed shall be paid at the time of sentencing. If Defendant is financially unable to

         pay the special assessment, Defendant agrees to present evidence to this Office and the Court at

         the time of sentencing as to the reasons for Defendant's failure to pay.



                                                          2




Cf!
Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 3 of 6




          6.      This Office resenres the right to inform the Comi and the probation office of all

   facts pertinent to the sentencing process, including all relevant information concerning the

   offenses committed, whether charged or not, as well as concerning Defendant and Defendant's

   background. Subject only to the express terms of any agreed-upon sentencing recommendations

   contained in this agreement, this Office further reserves the right to make any recommendation

   as to the quality and quantity of punishment.

          7.      This Office and the Defendant agree that, they will jointly recommend that the

   Court make the following findings and conclusions as to the sentence to be imposed:

                  a. That the guideline offense level under Section 4B 1.1 (c )(3) of the Sentencing

                      Guidelines is 262-327 including a 3-level reduction.

                  b. That the United States and Defendant will both recommend that the Court

                      sentence the defendant to 120 months' imprisonment.

          8.      This Office agrees that it will recommend at sentencing that the Court reduce by

   two levels the Sentencing Guidelines level applicable to Defendant's offense, pursuant to Section

   3El.l(a) of the Sentencing Guidelines, based upon Defendant's recognition and affirmative and

   timely acceptance of personal responsibility. If at the time of sentencing Defendant's offense

   level is determined to be 16 or greater, this Office will file a motion requesting an additional one

   level decrease pursuant to Section 3E 1.1 (b) of the Sentencing Guidelines, stating that Defendant

   has assisted authorities in the investigation or prosecution of Defendant's own misconduct by
                       (




   timely notifying authorities of Defendant's intention to enter a plea of guilty, thereby pennitting

   the government to avoid preparing for trial and permitting the government and the Court to

   allocate their resources efficiently. The defendant understands and acknowledges that the Court

                                                    3
Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 4 of 6




   is under no obligation to impose a sentence that is below the advisory guidelines range. This

   Office, however, will not be required to make this motion and these recommendations if

   Defendant: (a) fails or refuses to make a full, accurate and complete disclosure to the probation

   office of the circumstances surrounding the relevant offense conduct; (b) is found to have

   misrepresented facts to the government prior to entering into this plea agreement; or (c) commits

   any misconduct after entering into this plea agreement, including but not limited to committing a

   state or federal offense, violating any term of release, or making false statements or

   misrepresentations to any governmental entity or official.

          9.      Defendant is aware that the sentence has not yet been determined by the Court.

   Defendant also is aware that any estimate of the probable sentencing range or sentence that

   Defendant may receive, whether that estimate comes from Defendant's attorney, this Office, or

   the probation office, is a prediction, not a promise, and is not binding on this Office, the

   probation office or the Court.      Defendant understands and acknowledges, as previously

   acknowledged in paragraph 3 above, that Defendant may not withdraw his plea based upon the

   Court's decision not to accept a sentencing recommendation made by Defendant, this Office, or a

   recommendation made jo~ntly by Defendant and this Office.

          10.     Defendant agrees to forfeit to the United States, voluntarily and immediately, all

   rights, title, and interest to any personal property used or intended to be used in the commission

   of the offense, in violation of 18 U.S.C. § 924; and any property constituting, or derived from,

   proceeds Defendant obtained directly or indirectly, as the result of such violation(s), pursuant to

   18 U. S.C. § § 924(d)( 1). Defendant knowingly and voluntarily agrees to waive any claim or

   defense under the Eighth Amendment to the United States Constitution, including any claim of

                                                    4
      Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 5 of 6




         excessive fine or penalty with respect to any forfeited property. In addition, Defendant agrees to

         waive any applicable time limits for administrative or judicial forfeiture proceedings brought

         against any forfeited property. Defendant also agrees to waive any appeal of the forfeiture.

                 11.    Defendant recognizes that pleading·guilty may have consequences with respect to

         the Defendant's immigration status if the Defendant is not a citizen of the United States. Under

         federal law, a broad range of crimes are removable offenses, including the offenses to which

         Defendant is pleading guilty. Removal and other immigration consequences are the subject of a

         separate proceeding, however, and Defendant understands that no one, including the Defendant's

         attorney or the Court, can predict to a certainty the effect of the Defendant's conviction on the

         Defendant's immigration status. Defendant nevertheless affinns that the Defendant wants to

         plead guilty regardless of any immigration consequences that the Defendant's plea may entail,

         even if the consequence is the Defendant's automatic removal from the United States.

                 12.    The defendant is aware that Title 18, United States Code, Section 3742 and Title

         28, United States Code, Section 1291 afford the defendant the right to appeal the sentence

         imposed in this case. Acknowledging this, in exchange for the undertakings made by the United

         States in this plea agreement, the defendant hereby waives all rights conferred by Sections 3742

         and 1291 to appeal any sentence imposed, including any restitution order, or to appeal the

         manner in which the sentence was imposed, unless the sentence exceeds the maximum permitted

         by statute or is the result of an upward departure and/or an upward variance from the advisory

         guideline range that the Court establishes at sentencing. The defendant further understands that

         nothing in this agreement shal1 affect the government's right and/or duty to appeal as set forth in

         Title 18, United States Code, Section 3742(b) and Title 28, United States Code, Section 1291.

                                                         5




Cl/
Case 0:19-cr-60198-UU Document 66 Entered on FLSD Docket 09/21/2020 Page 6 of 6




   However, if the United States appeals the defendant's sentence pursuant to Sections 3742(b) and

   1291, the defendant shall be released from the above waiver of appellate rights. By signing this

   agreement, the defendant acknowledges that the defendant has discussed the appeal waiver set

   forth in this agreement with the defendant's attorney. The defendant further agrees, together

   with this Office, to request that the Court enter a specific finding that the defendant's waiver of

   his right to appeal the sentence imposed in this case was knowing and voluntary.

           13. This is the entire agreement and understanding between this Office and Defendant.

   There are no other agreements, promises, representations, or understandings.


                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY


   Date: _09/21/2020
           _ _ __                By:
                                                SCOTT R. STRAUSS
                                                ASSISTANT UNITED STATES ATTORNEY



   Date:~                        By:
                                                   TER HILLSTROM
                                                ATTORNEY FOR DEFENDANT


   Date:    l
           CJ Pr/c}o             By:




                                                   6
